At the outset, Denmark wishes to warmly welcome and congratulate the President of the General Assembly at its seventy-first session, His Excellency Mr. Peter Thomson of Fiji. It was an honour for Denmark to assume the presidency of the Assembly at its seventieth session, and we thank His Excellency Mr. Mogens Lykketoft for his excellent work. We wish President Thomson every success in leading our crucial work in the year ahead.
We live in volatile times. It is therefore up to all of us to strengthen international cooperation and make it more effective. We must do so in order to foster a peaceful, sustainable and rights-based international society built on the ambitious common goals that we have adopted this fall.
While the challenges facing the United Nations today may seem daunting, our recent record does give cause for optimism. The adoption of the 2030 Agenda for Sustainable Development, the successful conclusion of the Paris Agreement on Climate Change, as well as the first-ever World Humanitarian Summit, have demonstrated our ability to come together to address today’s global challenges. However, our task now is to turn our shared agenda into real change that will benefit people around the world. With a new Secretary-General coming into office, this will be a pivotal year for the United Nations.
Denmark has always believed that global challenges must be addressed through effective collective efforts, with a sharp focus on the rights and freedoms of the individual human being. Denmark has a vision for action that is based on three core elements — dignity, development and dialogue. Those elements characterize our approach to the work of the United Nations and will guide our candidacy for the Human Rights Council for the 2019-2021 term.
Around the world, many people are denied a life of dignity. Armed conflicts and violent extremism have led to human rights abuses and violations in several parts of the world. Syria, Iraq and the Sahel region are experiencing some of the most serious and urgent crises facing us today. In many other places, violence and instability are causing immeasurable human suffering. Millions of people are subject to oppression, slavery and trafficking by the dark forces of the Islamic State in Iraq and the Levant (ISIL) and other extremist groups, which requires a strong and determined collective response.
In Mali, Denmark actively contributes to the promotion of peace and stability. We donate to the United Nations Multidimensional Integrated Stabilization Mission in Mali and are engaged in long- term development cooperation with the country. In Syria and Iraq, Denmark contributes significantly to the fight against ISIL, including through support for local communities in the aftermath of conflict. We must ensure that military achievements against ISIL are followed up with determined and coordinated efforts to sustain peace. Without such efforts, we will not succeed. This autumn, Denmark will launch a new three-year regional stabilization programme for Syria and Iraq. The main focus will be to support immediate stabilization efforts in areas of Iraq that have been liberated from ISIL.
Our common security also depends on nations adhering to the norms and rules laid out by the United Nations, whether in the General Assembly, the Security Council or other organs and agencies. All countries must abide by their obligations under international law, including on the non-proliferation of nuclear weapons. In that regard, Denmark condemns the recent nuclear tests conducted by the Democratic People’s Republic of Korea and urges the international community to respond in a strong and unified manner.
In the past week the world came together to address the mounting challenge of millions of people forced to flee from their homes due to armed conflict, natural disasters or poverty. A staggering 65 million people were displaced in 2015, requiring a determined and effective response from the United Nations. Denmark welcomes the New York Declaration for Refugees and Migrants (resolution 71/1), adopted last week, which underlinines the principle of shared responsibility and the importance of addressing the fundamental causes of migration. Denmark is among the largest per capita humanitarian donors in the world, and we will continue to do our part. Poverty and a lack of opportunity are among the underlying factors leading to conflict and instability; they are also key factors in driving people from their homes.
Delivery on sustainable development and the eradication of extreme poverty are vital avenues towards a free, peaceful, prosperous world and in addressing the fundamental causes of migration. Denmark’s development cooperation is a concrete testament to our commitment to the United Nations and to assisting the world’s poorest and most vulnerable people. Since
16-29823 39/53 1978 — for almost four decades — Denmark has been meeting the target of providing 0.7 per cent of its gross national income to official development assistance. We strongly urge many more countries to meet the same goal.
A pre-eminent challenge on the path to sustainable development is climate change. We must all take up the challenge of turning the commitments set forth in the Paris Agreement on Climate Change into action, to bring about immense and positive change for the planet and for people. All of those present in this Hall can count on Denmark to be at the forefront in that endeavour — in terms of follow-up both at home and internationally. The Danish Government will put forward a motion for ratification of the Paris Agreement in the Danish Parliament on 5 October.
The Sustainable Development Goals can be achieved only if cooperation is integrated across different fields and sectors. The United Nations development system must be reformed and made truly fit for purpose. The United Nations system must completely rethink its operational approach. The silo mentality and internal competition for resources must become phenomena of the past.
Denmark firmly believes that we need a significantly strengthened focus on the role of young people. The 2030 Agenda on Sustainable Development is essentially an agenda for future generations. Accordingly, the engagement of the world’s young people in its implementation is indispensable. Young people possess enormous potential and must be involved in the work ahead.
We also need civil society, academia and the private sector to support policy implementation and provide innovative solutions and know-how. We need to engage in fruitful public-private partnerships to push implementation even further.
Governments can play an important role in further encouraging private business and investors to contribute to implementation of the Sustainable Development Goals. That is why the Prime Minister of Denmark last week announced a new Sustainable Development Goals investment fund. The goal is to raise capital from private investors and reach a capital base of up to $750 million. Investments will be made across the Sustainable Development Goals — to improve energy, climate mitigation, industry, infrastructure, food production and health care in order to generate sustainable growth, jobs and tax revenue in developing countries.
In addition, we need global free trade as an essential element in fostering long-term development and economic growth. Denmark is actively advocating for creating better market access for developing countries and improving business conditions, including at the World Trade Organization. In short, if goods pass borders, it is less likely that soldiers will.
The effectiveness of the United Nations system, and indeed our ability to turn the promise of the Sustainable Development Goals into reality, begins and ends with the willingness of Member States to work together. Addressing global challenges through dialogue is the raison d’être of the United Nations, and it resonates with Danish political tradition. That is why, from the beginning, we have been deeply engaged in building up the Organization. This is also true in very concrete terms, as the Trusteeship Council Chamber, located next to this General Assembly Hall, was designed by the Danish architect Finn Juhl, whose design was precisely intended to foster dialogue among delegates, thereby promoting the democratic mission of the United Nations. In all modesty, we think he succeeded quite well.
More than 50 years of partnerships in international development with an approach based on dialogue has taught us the value of partnership in ensuring progress. As just one example, Denmark has for decades been a strong supporter of national human rights institutions and commissions, ombudsmen and other independent human rights bodies, from the Middle East to Africa and Eurasia.
Gender equality and the empowerment of women, key requirements for the achievement of the Sustainable Development Goals, are a cornerstone of our foreign policy. Studies show that, when a girl receives just one additional year of education, she can increase her earnings by up to 20 per cent. That is important, not only for her but also for her family, her community and her country.
Denmark was extremely proud to host the Women Deliver 2016 Global Conference in Copenhagen, earlier this year. The Conference was a testimony to the importance Denmark places on ensuring women’s and girls’ full and equal enjoyment of all human rights. A plethora of programmes, initiatives and strategies were showcased at the Conference, providing inspiration for women and men all over the world.
At home and abroad, Denmark promotes the human rights and values of indigenous peoples. We stand for their right to control and influence their own development paths and determine matters regarding their own economic, social, political and cultural situation.
Denmark is one of the strongest voices in the global fight against torture. For decades we have ensured the successful adoption of General Assembly resolutions that further the work on the elimination of torture, as laid out in the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment. Implementation, however, is key. That is why we — together with Chile, Ghana, Indonesia and Morocco — have launched the Convention against Torture initiative. Our goal is to work towards universal ratification and better implementation of the Convention by 2024.
As the people’s Organization, the United Nations needs to do better to foster trust, transparency and efficiency. I am proud that during Mr. Lykketoft’s presidency of the General Assembly important steps were taken to increase transparency in the work of the Office of the President as well in the selection process for the next Secretary-General. If the United Nations is to remain a relevant and legitimate organization for peace, development and human rights, we must continue on the path of increased openness and transparency. That is in the shared interest of all Member States.
In conclusion, allow me, on behalf of the Government of Denmark, to take this opportunity to also pay tribute to the Secretary-General, His Excellency Mr. Ban Ki-moon. Denmark salutes the progressive leadership and determination that the Secretary-General has displayed through a difficult and very challenging period in the history of the United Nations. He has tirelessly led the way to finding viable solutions to global challenges, in particular climate change, which has been a journey that led us from Bali to Copenhagen and, finally, to Paris, and which resulted, last December, in an ambitious global agreement to fight climate change. Denmark reiterates its appreciation for the progressive leadership and determination of Secretary-General Ban Ki-moon.
It is of the utmost importance that the new Secretary- General show the same determination as his predecessor in forcefully addressing the challenges posed to the millions of displaced persons, refugees and migrants across the world, while ensuring the implementation of the 2030 Agenda and undertaking the necessary crucial reforms of the United Nations. As we strive to reform the Organization, Denmark will stand by the side of the next Secretary-General and continue to support and take active and constructive part in the critical work of the United Nations going forward.
